DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-4, 6-8, 10, and 14-17 is/are pending.  Claim(s) 5, 9, 11-13, and 18-23 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 6/15/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-10 and 12-17 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments with respect to the prior art, filed 6/15/2022, have been fully considered but they are not persuasive. 
Applicant argues Blake teaches a rectangular lens plate and therefore does not teach the claimed limitations.  Applicant does not further describe why or how the cited features of Blake do not meet the claimed features.  As indicated below in the prior art rejection section, each claimed limitation is taught by Blake, per their corresponding citations. 

Information Disclosure Statement
The information disclosure statement filed 6/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because (i) FOR document #2 was not provided with an English equivalent or translation and (ii) NPL document #5 was not provided.  The Examiner notes a 15 page document with no identifying markers (e.g. publication #, date) was provided, so there is no way to determine if this is document #5 or another document.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
All non-lined through citations were considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake, et al (Blake) (US 2006/0100704 A1).
Regarding Claim 1, Blake teaches an implantable accommodating intraocular lens (IOL) (e.g. abstract) comprising: 
an optic lens sized to fit within a capsular lens bag of an eye (e.g. Figure 13, [0002]); and 
a plurality of haptics angularly spaced around and radially extended from the optic lens (e.g. Figure 13, #714, [0152]), with each haptic: 
having an arm with a first end that originates at the optic lens and a second end that defines a tongue that forms an arcuate sulcus gripping part (e.g. Figure 13, wavy edges) that, in use within the capsular lens bag, inserts into and follows a circumferential groove of the sulcus to restrict circumferential sliding of the tongue around the sulcus (the tongue portion is fully capable of being placed as claimed as it is at the radially outermost edge of the device and the sulcus is adjacent the capsular bag),
 in which the arcuate sulcus gripping part comprises a plurality of protrusions spaced in a circumferential direction along the tongue (e.g. Figure 13, three per haptic); and 
being attached posteriorly to the optic lens (e.g. Figures 6-7 show examples of how the haptics are attached; they are attached both anteriorly and posteriorly; further, when vaulted posterior the haptics are placed beyond the posterior side of the optic) and structured to prevent rotation of the lens about an optical axis of the eye in use (e.g. [0152], the haptics are anchored into the eye, thereby preventing rotation once implanted) and move the optic lens anteriorly and posteriorly, along the optic axis of the eye, under contraction and relaxation, respectively, of ciliary muscles of the eye, to adjust the optic lens to accommodate a focal power of the eye (e.g. [0028], via vaulting along the optical axis).

Regarding Claim 2, the arcuate sulcus gripping part is formed on an outer radially-facing edge of the tongue (e.g. Figure 13).
Regarding Claim 3, the arcuate sulcus gripping part forms a circular arc (e.g. Figure 13).
Regarding Claim 4, each arcuate sulcus gripping part forms an arc subtending an angle of between 20 and 95 degrees about an optical axis defined by the optic lens (e.g. annotated Figure 13 below, the angle is between 45o and 90o, which meets the claim language).

    PNG
    media_image1.png
    503
    735
    media_image1.png
    Greyscale

Annotated Figure 13, Blake

Regarding Claim 6, the plurality of protrusions are convex (e.g. Figure 13).
Regarding Claim 7, the plurality of protrusions are shaped in a wave pattern (e.g. Figure 13).
Regarding Claim 8, the wave pattern is an absolute value sinusoidal wave (e.g. Figure 13).
Regarding Claim 10, each haptic comprises a pair of arms angularly spaced from one another (e.g. Figure 13), with the arcuate sulcus gripping part bridging the second ends of the pair of arms (e.g. Figure 13).
Regarding Claim 14, the plurality of haptics are structured with sufficient radial extension such that, in use, the plurality of haptics are under radial compression by the ciliary muscles when the ciliary muscles are in a relaxed state (e.g. [0028]; the haptics must be under at least enough radial compression to maintain their implantation position in all conditions, including relaxed).
Regarding Claim 15, the plurality of haptics comprises two to eight haptics (e.g. Figure 13, two).

Regarding Claim 17, Blake teaches a combination comprising the implantable accommodating IOL of claim 1 fitted within a capsular lens bag of an eye (discussed supra), with the respective arcuate sulcus gripping parts of the plurality of haptics inserted into and following the circumferential groove of the sulcus of the eye (discussed supra for claim 1).
	
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Blake, et al (Blake) (US 2006/0100704 A1) as discussed supra and further in view of Nigam (US 5,928,282).
Regarding Claim 16, Blake discloses the invention substantially as claimed but fails to teach the optic lens defines an opaque circumferential edge region to reduce night glare.
Nigam teaches a region of opaque material at the circumferential edge of an optic to reduce glare (e.g. column 4, lines 12-19). 
Nigam and Blake are concerned with the same field of endeavor as the claimed invention, namely IOLs having curved haptics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Black to have an opaque circumferential edge region as taught by Nigam in order to reduce glare (e.g. Nigam, column 4, lines 12-19).  The opaque material inherently reduces glare at night.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/4/2022